IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-30126
                          Conference Calendar
                           __________________

JOSE F. PUPO,

                                        Plaintiff-Appellant,

versus

RICHARD L. STALDER, Warden,

                                        Defendant-Appellee.

                        _ _ _ _ _ _ _ _ _ _ _

          Appeal from the United States District Court
             for the Middle District of Louisiana
                       USDC No. CA-94-1690
                      _ _ _ _ _ _ _ _ _ _ _

                             June 28, 1995

Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose F. Pupo, a Louisiana state prison inmate, appeals from

the district court's dismissal of his § 1983 complaint pursuant

to 28 U.S.C. § 1915(d).    Pupo does not address the district

court's determination that he has no standing, but argues instead

that the court abused its discretion because he presented the

nonfrivolous issues (1) whether the district court should oversee

prison officials' adherence to the court-approved administrative


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-30126
                                -2-


grievance procedure, and (2) whether the failure to apply the

grievance procedure correctly is a constitutional violation.

     States are authorized "to set up prison grievance procedures

which district courts can order prisoners to exhaust before

proceeding with their civil rights suits."     Martin v.

Catalanotto, 895 F.2d 1040, 1041 (5th Cir. 1990); see 42 U.S.C.

§ 1997e.   Such procedures must be approved by the Attorney

General or a federal district court before a court can order

exhaustion of the procedure.   Martin, 895 F.2d at 1041.    The

United States District Court for the Middle District of Louisiana

has approved Louisiana's prison administrative procedures as

meeting § 1997e's minimum standards.     Id. at 1042.   Pupo may not

challenge that determination now.     See Gartrell v. Gaylor, 981

F.2d 254, 258 (5th Cir. 1993); see also 42 U.S.C. § 1997e(d)

(providing that "[t]he failure of a State to adopt or adhere to

an administrative grievance procedure consistent with this

section shall not constitute the basis for an action under

section 1997a or 1997c of this title").

     Because Pupo's motion for leave to appeal in forma pauperis

(IFP) presents no issue of arguable merit and is thus frivolous,

see Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983), IFP is

DENIED and the appeal is DISMISSED.    See 5th Cir. R. 42.2.

Pupo's "Motion For Probably [sic] Cause" is DENIED as

unnecessary.